SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 21, 2013 CITIZENS COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 001-33003 20-5120010 (Commission File Number) (I.R.S. Employer I.D. Number) 2174 EastRidge Center, Eau Claire, Wisconsin (Address of Principal Executive Offices) (Zip Code) 715-836-9994 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07.Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting (the "Annual Meeting") of Stockholders of Citizens Community Bancorp, Inc. (the "Company") was held on February 21, 2013.A total of 5,145,203 shares of common stock were eligible to vote at the Annual Meeting.The matters voted on at the Annual Meeting were as follows: 1.Proposal 1: Election of Directors: The following individuals were nominated for election to the Board of Directors for a term of three years expiring at the 2016 Annual Meeting of Stockholders. Name Votes For Votes Withheld Broker Non-Votes Timothy A. Nettesheim James R. Lang The nominations were made by the Board of Directors and no other nominations were made by any stockholder. The nominees had currently been members of the Board of Directors at the date of the Annual Meeting.Mr. Nettesheim was completing a three year term as member of the Board of Directors at the date of the Annual Meeting. Mr. Lang was first appointed as a member of the Board of Directors effective as of November 29, 2012. The terms of the following directors continued after the Annual Meeting: Richard McHugh (until the 2014 Annual Meeting of Stockholders), Michael L. Swenson (until the 2014 Annual Meeting of Stockholders), Brian R. Schilling (until the 2015 Annual Meeting of Stockholders) and David B. Westrate (until the 2015 Annual Meeting of Stockholders). 2.Proposal 2: Selection of Auditors: The stockholders voted to ratify the appointment by the Company's Audit Committee of Baker Tilly Virchow Krause, LLP as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2013. Votes For Votes Against Abstentions Broker Non-Votes 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIZENS COMMUNITY BANCORP, INC. Date:February 22, 2013 BY /s/ Mark Oldenberg Mark Oldenberg, Chief Financial Officer 3
